DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/21 has been entered.
 	The Examiner acknowledges the applicant's submission of the amendment dated 3/23/21.  At this point claims 1, 4, 6, 9, 11 and 14 have been amended. Thus, claims 1-15 are pending in the instant application.
	The instant application having Application No.  16/527,064 has a total of 15 claims pending in the application, there are  3  independent claims and  12  dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 6, 10, 11 and 15 is/are rejected as being unpatentable over Dai (US PGPUB # 2017/0285971 A1) in view of Tan (US PGPUB # 20170228162 A1).   

With respect to claim 1, the Dai reference teaches a valid data merging method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module includes a plurality of physical erasing units, the plurality of physical erasing units are grouped into at least a first area and a second area, the first area includes a plurality of first physical erasing units of the plurality of physical erasing units and the second area includes a plurality of second physical erasing units of the plurality of physical erasing units, (paragraph 49, where Blocks that are frequently used to store hot data may be more likely to be worn than other blocks (e.g., blocks used less frequently to store hot data) due to the frequency operation on the hot data. In order to achieve wear leveling of the blocks, each block is assigned with a degree of wear which is determined based on the hotness of data previously stored in that block) and the valid data merging method comprises: 
obtaining a first system parameter corresponding to the first area and a second system parameter corresponding to the second area when performing a valid data 
determining whether the first system parameter is greater than the second system parameter; (paragraph 52, where the degrees of wear of the blocks can be also considered in the selection of matching blocks in step 320 [i.e. there is a comparison of wear between the blocks])
when the first system parameter is greater than the second system parameter, preferentially selecting a third physical erasing unit from the plurality of second physical erasing units of the second area, and performing the valid data merging operation by using the third physical erasing unit; (paragraph 52, where the degrees of wear of the blocks can be also considered in the selection of matching blocks in step 320; and for the target data with higher hotness, a candidate block with lower degree of wear can be selected as the matching block, and vice versa) and 
when the first system parameter is not greater than the second system parameter, preferentially selecting a fourth physical erasing unit from the plurality of first physical erasing units of the first area, and performing the valid data merging operation by using the fourth physical erasing unit. (paragraph 52, where the degrees of wear of the blocks can be also considered in the selection of matching blocks in step 320; and for the target data with higher hotness, a candidate block with lower degree of wear can be selected as the matching block, and vice versa)

The Tan reference teaches it is conventional to have wherein the plurality of physical erasing units are at least grouped into a storage area and a spare area, each of the first area and the second area comprises the storage and the spare areas, the third physical erasing unit and the fourth physical erasing unit belongs to the spare area.  (paragraph 68, where in the garbage collection procedure, valid data stored in one or more physical programming units in the data area 602 is copied to one or more physical erasing units selected from the spare area 604, and a physical erasing unit having all copied valid data stored therein is associated with the spare data 604)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dai reference to have wherein the plurality of physical erasing units are at least grouped into a storage area and a spare area, each of the first area and the second area comprises the storage and the spare areas, the third physical erasing unit and the fourth physical erasing unit belongs to the spare area, as taught by the Tan reference.
The suggestion/motivation for doing so would have been to substitute physical erasing units from the spare area into the physical erasing units of the data area.  (Tan, paragraph 54)
Therefore it would have been obvious to combine the Dai and Tan references for the benefits shown above to obtain the invention as specified in the claim.
With respect to claim 5, the combination of Dai and Tan references teaches the valid data merging method according to claim 1, wherein the first system parameter and the second system parameter comprise at least one of a wear level value and a write amplification factor. (Dai, paragraph 52, where the degrees of wear of the blocks can be also considered in the selection of matching blocks in step 320; and for the target data with higher hotness, a candidate block with lower degree of wear can be selected as the matching block, and vice versa)

Claims 6 and 10 are the memory control circuit unit implementation of claims 1 and 5, and rejected under the same rationale.  The Examiner notes the host interface, and memory interface, and memory management circuit is shown by fig. 1, processing unit 16 and interconnections between the memory and host; and corresponding paragraphs 22-26 of the Dai reference.  

Claims 11 and 15 are the memory storage apparatus implementation of claims 1 and 5, and rejected under the same rationale.  The Examiner notes the connection interface unit, rewriteable non-volatile memory module, and memory control circuit unit are shown by fig. 1, processing unit, storage system, and interconnections between the various devices; and corresponding paragraphs 22-26 of the Dai reference.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-4, 7-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US PGPUB # 2017/0285971 A1) in view of Tan (US PGPUB # 20170228162 A1) as shown in the rejections above, and in further view of Tanpairoj (US PGPUB # 2019/0369899 A1).

With respect to claim 2, the combination of the Dai and Tan references does not explicitly teach wherein each of the plurality of first physical erasing units is programmed only by using a single page programming mode, and each of the plurality of second physical erasing units is programmed only by using a multi-page programming mode.
The Tanpairoj reference teaches it is conventional to have wherein each of the plurality of first physical erasing units is programmed only by using a single page programming mode, and each of the plurality of second physical erasing units is programmed only by using a multi-page programming mode. (paragraph 33, where the memory device, or a portion thereof, may be selectively operated in SLC mode, or in a desired MLC mode (such as TLC, QLC, etc.).)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Dai and Tan references to have wherein each of the plurality of first physical erasing units is 
The suggestion/motivation for doing so would have been to allow flexibility of the programming of the memory device in different modes.  (Tanpairoj, paragraph 33)
Therefore it would have been obvious to combine the Dai, Tan, and Tanpairoj references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 3, the combination of the Dai and Tan references does not explicitly teach wherein the step of performing the valid data merging operation by using the third physical erasing unit comprises: copying at least one valid data from at least one fifth physical erasing unit, writing the at least one valid data into the third physical erasing unit by using a multi-page programming mode, and performing an erasing operation to the at least one fifth physical erasing unit, wherein the step of performing the valid data merging operation by using the fourth physical erasing unit comprises: copying the at least one valid data from the at least one fifth physical erasing unit, writing the at least one valid data into the fourth physical erasing unit by using a single page programming mode, and performing the erasing operation to the at least one fifth physical erasing unit.
The Tanpairoj reference teaches it is conventional to have wherein the step of performing the valid data merging operation by using the third physical erasing unit comprises: copying at least one valid data from at least one fifth physical erasing unit, 
wherein the step of performing the valid data merging operation by using the fourth physical erasing unit comprises: copying the at least one valid data from the at least one fifth physical erasing unit, writing the at least one valid data into the fourth physical erasing unit by using a single page programming mode, (paragraph 68, where the SLC blocks may be copied to a new block in the MLC, may be copied to a partially used block in the MLC, or some pages from the SLC cache and some pages from MLC blocks may be combined into a new block in the MLC storage) and performing the erasing operation to the at least one fifth physical erasing unit. (paragraph 68, where if an entire block in the SLC is invalid (or a garbage collection process may be run to make an entire block invalid), it may be erased and reset to be ready to use for new data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Dai and Tan references to have copying at least one valid data from at least one fifth physical erasing unit, writing the at least one valid data into the third physical erasing unit by 
The suggestion/motivation for doing so would have been to allow flexibility of the programming of the memory device in different modes.  (Tanpairoj, paragraph 33)
Therefore it would have been obvious to combine the Dai and Tanpairoj references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 4, the combination of the Dai, Tan, and Tanpairoj references teaches the valid data merging method according to claim 3, wherein the fifth physical erasing unit belongs to the storage area. (Dai, abstract, where there are in-use and free blocks; and paragraph 48, where there are free blocks and data blocks)

Claims 7-9 are the memory control circuit unit implementation of claims 1 and 5, and rejected under the same rationale.   

Claims 12-14 are the memory storage apparatus implementation of claims 1 and 5, and rejected under the same rationale. 
2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments with respect to claims 1-15 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Dai, Tan, and Tanpairoj references as shown in the rejections above.  

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-15 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137